Exhibit 10.2
 
BY ACCEPTING THIS OBLIGATION, THE LENDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).


REPLACEMENT AND CONSOLIDATED REVOLVING NOTE


$1,300,000.00
Issuance Date:  as of October 23, 2013
 
Effective Date: October 23, 2013
 
Due Date:  December 1, 2014



FOR VALUE RECEIVED, SPEEDEMISSIONS, INC., a Florida corporation, and SPEEDY
OPERATIONS, INC., a Georgia corporation, whose address is 1015 Tyrone Road,
Suite 220, Tyrone, GA 30290 (collectively, the “Borrowers”), jointly, severally
and collectively promise to pay to the order of TCA GLOBAL CREDIT MASTER FUND,
LP (hereinafter, together with any holder hereof, “Lender”), whose address is
1404 Rodman Street, Hollywood, Florida 33020, on or before December 1, 2014 (the
“Revolving Loan Maturity Date”), the lesser of: (i) ONE MILLION THREE HUNDRED
THOUSAND AND NO/100 DOLLARS ($1,300,000.00); or (ii) the aggregate principal
amount of all Revolving Loans outstanding under and pursuant to that certain
Credit Agreement dated as of June 8, 2012, executed by and among Borrowers and
Lender, as amended from time to time (as amended, supplemented or modified from
time to time, the “Credit Agreement”), together with interest thereon (computed
on the actual number of days elapsed on the basis of a 360 day year) on the
principal amount outstanding hereunder from time to time, all as set forth and
to be repaid as provided in the Credit Agreement.  Capitalized words and phrases
not otherwise defined herein shall have the meanings assigned thereto in the
Credit Agreement.


This Replacement and Consolidated Revolving Note (“Note”) evidences the
Revolving Loans incurred by Borrowers under and pursuant to the Credit
Agreement, to which reference is hereby made for a statement of the terms and
conditions under which the Revolving Loan Maturity Date may be extended or any
payment hereon may be accelerated.  The holder of this Note is entitled to all
of the benefits and security provided for in the Credit Agreement and the other
Loan Documents, executed by and between each of the Borrowers and Lender.  The
Revolving Loans evidenced by this Note shall be repaid by Borrowers on the
Revolving Loan Maturity Date, as same may be extended or unless payable sooner,
pursuant to the provisions of the Credit Agreement. This Note consolidates,
replaces and supersedes any promissory notes previously made and given by
Borrowers to Lender under the Credit Agreement which represent a Revolving Loan
Commitment less than the amount of this Note.


Principal, interest and other fees and charges shall be paid to Lender as set
forth in the Credit Agreement, or at such other place as the holder of this Note
shall designate in writing to Borrowers.  The Revolving Loans made by Lender and
evidenced by this Note, and all payments on account of the principal and
interest thereof, shall be recorded on the books and records of Lender and the
principal balance as shown on such books and records, or any copy thereof
certified by an officer of Lender, shall be rebuttably presumptive evidence of
the principal amount owing hereunder.
 
 
1

--------------------------------------------------------------------------------

 
 
Except for such notices as may be required under the terms of the Credit
Agreement, each Borrower waives presentment, demand, notice, protest, and all
other demands, or notices, in connection with the delivery, acceptance,
performance, default, or enforcement of this Note, and assents to any extension
or postponement of the time of payment or any other indulgence.
 
Borrowers shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.
 
This Note shall be governed and construed in accordance with the laws of the
State of Florida, in which state it shall be performed, and shall be binding
upon Borrowers and their legal representatives, successors, and
assigns.  Wherever possible, each provision of the Credit Agreement and this
Note shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of the Credit Agreement or this Note shall
be prohibited by or be invalid under such law, such provision shall be
severable, and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of the Credit Agreement or this
Note.
 
Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require any Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
grater than the highest rate permissible under applicable law.  By acceptance
hereof, Lender hereby warrants and represents to Borrowers that Lender has no
intention of charging a usurious rate of interest.  Should any interest or other
charges paid by Borrowers, or any parties liable for the payments made pursuant
to this Note, result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, any and all such excess shall be
and the same is hereby waived by the holder hereof.  Lender shall make
adjustments in the Note or Credit Agreement, as applicable, as necessary to
ensure that Borrowers will not be required to pay further interest in excess of
the amount permitted by Florida law.  All such excess shall be automatically
credited against and in reduction of the outstanding principal balance.  Any
portion of such excess which exceeds the outstanding principal balance shall be
paid by the holder hereof to the Lender and any parties liable for the payment
of this Note, it being the intent of the parties hereto that under no
circumstances shall Borrowers, or any party liable for the payments hereunder,
be required to pay interest in excess of the highest rate permissible under
applicable law.
 
Borrowers’ obligations hereunder shall be joint and several.
 
Non-U.S. Status.  THE LENDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE
UNITED STATES INTERNAL REVENUE CODE.  IT IS HEREBY AGREED AND UNDERSTOOD THAT
THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS.  THE
INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES.  ANY U.S.
PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED
STATES INCOME TAX LAW.
 
 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrowers have executed this Note as of the date set
forth above.


BORROWERS:


SPEEDEMISSIONS, INC.
 
SPEEDY OPERATIONS, INC.
         
By:
/s/ Richard Parlontieri  
By:
/s/ Richard Parlontieri
Name:
Richard Parlontieri  
Name:
Richard Parlontieri
Title:
Pres/CEO  
Title:
Pres











Signature Page – Replacement Revolving Note
 
 
 
 
 
3

--------------------------------------------------------------------------------